                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,                               :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-0781
                                              :
RIMMER, et al.,                               :
    Defendants.                               :

                                             ORDER

       AND NOW, this 18th day of March, 2020, upon consideration of Robert Merritt’s

Motion to Proceed In Forma Pauperis (ECF No. 6), Prisoner Trust Fund Account Statement

(ECF No. 8), pro se Complaint (ECF No. 1), and Motions for Appointment of Counsel (ECF

Nos. 2 & 7), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Robert Merritt, #12130, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Northampton County Jail or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Merritt’s inmate account; or (b) the

average monthly balance in Merritt’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Merritt’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
Merritt’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the

Warden of Northampton County Jail.

        4.       The Complaint is DEEMED filed.

        5.       Merritt’s Complaint is DISMISSED WITH PREJUDICE as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons stated in the Court’s Memorandum.

        6.       Merritt’s Motions for Appointment of Counsel are DENIED.

        7.       The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:


                                                         /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
